DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. Regarding arguments on pages 6-7 of the Remarks, Examiner notes that the limitation is taught by the combination of Walia and Chan. As noted in the Response to Arguments on page 2 of the Final rejection dated 01/14/2021, Walia does not explicitly teach parameters. However, Chen teaches the parameters in the link as well as making the parameters able to be edited, making them selectable elements. As noted in the reasons for combining the references, the teaching of Chen to allow data entry for specific parameters could be used to communicate verified information to the agent of Walia. Further, Chen teaches identifying the second selectable elements as shown in the window 1160 on the left of Fig. 11, where the elements and parameters are all identified upon selection of the link. Regarding arguments on pages 8-9 of the Remarks, Examiner notes that Walia teaches identifying the speakable command .
Regarding arguments on page 9 of the Remarks, Examiner notes that para [0067] of Walia teaches that “the dialog screens may be displayed to the customer on a customer device, in a widget, in an application, on a webpage, and so on.” Since the website is interpreted as the non-automated assistant application, the limitation is taught.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia et al. (US 2017/0169101 A1), hereinafter referred to as Walia, in view of Chen et al. (US 2018/0082683 A1), hereinafter referred to as Chen.

Regarding claim 1, Walia teaches:
A method implemented by one or more processors, the method comprising: 

receiving a selection of the first selectable element, wherein the first selectable element corresponds to a link that identifies the agent module (Fig. 4, para [0066], where the user selects the chat widget)  
causing, in response to receiving the selection of the first selectable element, a conversational interface to be presented to the user via the automated assistant application, wherein the conversational interface is configured to be an intermediary between the user and the agent module (Fig. 4, para [0065-66], where the selection of the chat request opens a dialog screen for the user to input questions and receive answers); and 
identifying a second selectable element based on the parameter identified in the link for furthering performance of the action (Fig. 5, para [0067-70], where the dialog screen includes a feedback option to respond whether or not the answer was helpful); and
providing, via the automated assistant application, a second selectable element at the conversational interface (Fig. 5, para [0067-70], where the dialog screen includes a feedback option to respond whether or not the answer was helpful).  
Walia does not teach:
a parameter for use when performing the action;
Chen teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Walia by using the parameters of Chen (Chen Fig. 11) in the dialog interface of Walia (Walia Fig. 5) by including data entry for specific parameters, in order to communicate verified information to the agent over a secure connection (Chen para [0060]).

Regarding claim 2, Walia in view of Chen teaches:
The method of claim 1, further comprising: 
receiving a selection of the second selectable element at the conversational interface, wherein the second selectable element characterizes a value for fulfilling the parameter (Chen Fig. 11, para [0060], where personal information is input, corresponding to the values); and 
providing, in response to receiving the selection of the second selectable element, the value to the agent module for assigning to the parameter identified in the link (Chen Fig. 11, para [0060], where personal information is returned to the agent).  

Regarding claim 3, Walia in view of Chen teaches:
The method of claim 2, wherein the conversational interface includes one or more other selectable elements characterizing one or more other suggested values, respectively, that are each assignable to the parameter identified in the link (Chen Fig. 11, para [0060], where certain entries have suggested values, such as ownership status of own, lease, etc.).  

Regarding claim 4, Walia in view of Chen teaches:


Regarding claim 5, Walia in view of Chen teaches:
The method of claim 4, further comprising: 
receiving audio data corresponding to the speakable command phrase (Walia para [0067], where the input is via speech and IVR); and 
converting, in response to receiving the audio data, the audio data into textual data for transmitting to the agent module (Walia para [0038], where speech is converted to text).

Claims 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walia, in view of Tuchman et al. (US 2015/0117631 A1), hereinafter referred to as Tuchman.

Regarding claim 16, Walia teaches:
A method implemented by one or more processors, comprising: 
causing a selectable element to be displayed at a computing device that is operating a non-automated assistant application, the selectable element configured to cause an automated assistant to initialize an agent module associated with the non- automated assistant application (Fig. 4, para [0065-66], where the website is the non-automated assistant application interface, where element 402 is the first selectable element to activate a dialog to help the user); 

in response to receiving the selection of the selectable element (Fig. 4, para [0066], where the user selects the chat widget):
initializing the automated assistant for communicating with the agent module (Fig. 4, para [0065-66], where the selection of the chat request opens a dialog screen for the user to input questions and receive answers),
wherein initializing the automated assistant for communicating with the agent module includes causing another selectable element to be displayed at the computing device (Walia Fig. 5, para [0069], where an invitation to a chat session is presented),
wherein the other selectable element corresponds to a link that identifies the agent module (Walia Fig. 5, para [0069], where an invitation to a chat session is presented),
wherein the other selectable element identifies a speakable command phrase associated with a previous action performed via the non-automated assistant application (Walia Fig. 5, para [0067-70], where the user question is interpreted as the speakable command associated with selection of the request for assistance, with the feedback being in response to the question and answer), and 
wherein the automated assistant is configured to be responsive to the speakable command phrase when spoken by the user and received at the computing device (Walia Fig. 5, para [0067-68], where the question received by voice is responded to by the device).
Walia does not teach:
determining whether the automated assistant is accessible to the computing device, and 
when the automated assistant is determined to be accessible to the computing device:
Tuchman teaches:

when the automated assistant is determined to be accessible to the computing device (para [0148], where an indication of availability is received):
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Walia by using the availability indication of Tuchman (Tuchman para [0148]) for the agent of Walia (Walia para [0065-66]) in order to provide content that has at least one available agent for support (Tuchman para [0148]).

Regarding claim 19, Walia in view of Tuchman teaches:
The method of claim 18, further comprising: 
when it is determined that the automated assistant is accessible to the computing device (Tuchman para [0148], where an indication of availability is received): 
transmitting an invocation request to the agent module (Walia Fig. 4-5, para [0066-67], where requesting assistance invokes the agent); 
receiving responsive content from the agent module in response to the invocation request (Walia Fig. 5, para [0068], where the agent responds to a question); and 
providing, through an interface associated with the automated assistant, output that is based on the responsive content (Walia Fig. 5, para [0068], where the response is presented to the user via the interface).  

Regarding claim 20, Walia in view of Tuchman teaches:
The method of claim 16, wherein determining whether the automated assistant is accessible to the computing device includes: 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0218782 A1 para [0007], where a user initiates a conversation with an agent by clicking a button through an online web interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658